RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 19a0077p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                                ┐
                                    Plaintiff-Appellee,   │
                                                          │
                                                          >      No. 18-5708
        v.                                                │
                                                          │
                                                          │
 CHARLES HENRY ICKES,                                     │
                                 Defendant-Appellant.     │
                                                          ┘

                          Appeal from the United States District Court
                    for the Western District of Kentucky at Bowling Green.
                  No. 1:15-cr-00004-2—Greg N. Stivers, Chief District Judge.

                               Decided and Filed: April 25, 2019

                Before: CLAY, GILMAN, and KETHLEDGE, Circuit Judges.

                                      _________________

                                          COUNSEL

ON BRIEF: David Goin, HARRISON & GOIN LAW FIRM, Scottsville, Kentucky, for
Appellant.    Monica Wheatley, UNITED STATES ATTORNEY’S OFFICE, Louisville,
Kentucky, for Appellee.
                                      _________________

                                           OPINION
                                      _________________

       RONALD LEE GILMAN, Circuit Judge. Charles Henry Ickes was convicted by a jury
of multiple drug crimes, including a conspiracy to possess methamphetamine with the intent to
distribute the drug. He challenges the district court’s denial of his motion to suppress evidence
and the court’s refusal to conduct an evidentiary hearing. For the reasons set forth below, we
AFFIRM the judgment of the district court.
 No. 18-5708                           United States v. Ickes                                  Page 2


                                       I. BACKGROUND

       A United States Postal Inspector had probable cause to believe that a package being
shipped from California to Kentucky contained drugs. The inspector obtained a search warrant
for the package and examined its contents.         After discovering that the package contained
approximately 1.5 pounds of crystal methamphetamine, the Postal Inspector and other
law-enforcement agencies conducted a controlled delivery of the package and arrested the
recipient. The recipient then agreed to serve as a confidential informant, identified Ickes as the
source of the methamphetamine, and provided additional evidence that correlated with Ickes’s
address in California.     With this information, federal law-enforcement officers obtained a
warrant to arrest Ickes.

       Because of a prior drug-related conviction, Ickes was subject to state-court-ordered
probation. His probation conditions included the following provision:

       Defendant shall submit to search and seizure of his/her person, place of residence
       or area under his/her control, or vehicle, by any probation officer or peace officer,
       during the day or night, with or without his/her consent, with or without a search
       warrant, and without regard to probable cause.

Law-enforcement officers arrested Ickes when he arrived at a scheduled appointment with his
probation officer.    Later that day, the officers and Ickes’s probation officer conducted a
warrantless search of Ickes’s residence and vehicle. They obtained evidence, including United
States Postal Service labels and tracking information, that was used against Ickes at trial.

       Ickes moved to suppress the evidence obtained from his residence and vehicle, arguing
that the search was unconstitutional.      The district court denied Ickes’s motion without an
evidentiary hearing. Ickes was then convicted by a jury, after which the court sentenced him to
280 months of imprisonment.        In this appeal, Ickes argues that (1) the court should have
suppressed the evidence obtained from the search, and (2) the court should have held an
evidentiary hearing regarding his motion to suppress.
 No. 18-5708                           United States v. Ickes                            Page 3


                                          II. ANALYSIS

A. Standard of review

       1. Motion to suppress evidence

       When a defendant appeals the denial of a motion to suppress evidence, we review the
district court’s findings of fact under the clear-error standard and we review its conclusions of
law de novo. United States v. Quinney, 583 F.3d 891, 893 (6th Cir. 2009). All evidence is
reviewed in the light most favorable to the government. United States v. Gunter, 551 F.3d 472,
479 (6th Cir. 2009).

       2. Evidentiary hearing

       We review a district court’s decision not to hold an evidentiary hearing on a motion to
suppress under the abuse-of-discretion standard. United States v. Schreiber, 866 F.3d 776, 782
(7th Cir. 2017). “An evidentiary hearing is required only if the motion is sufficiently definite,
specific, detailed, and non-conjectural to enable the court to conclude that contested issues of
fact going to the validity of the search are in question.” United States v. Abboud, 438 F.3d 554,
577 (6th Cir. 2006) (emphasis and quotation marks omitted). Accordingly, a defendant is not
entitled to an evidentiary hearing if his argument is “entirely legal in nature.” Id.

B. Motion to suppress evidence

       Ickes claims that law-enforcement officers conducted an illegal search of his residence
and vehicle. First, he claims that the “stalking horse” caveat prevents law-enforcement officers
from evading the Fourth Amendment’s warrant requirement by bringing a state probation officer
to the search. Second, Ickes argues that his arrest terminated the probation officer’s right to
search his residence and vehicle.

       1. The “stalking horse” caveat

       The Fourth Amendment bars unreasonable searches and seizures by the government.
U.S. Const. amend. IV. And “[a] probationer’s home, like anyone else’s, is protected by the
Fourth Amendment’s requirement that searches be ‘reasonable.’” Griffin v. Wisconsin, 483 U.S.
 No. 18-5708                         United States v. Ickes                               Page 4


868, 873 (1987). But the usual Fourth Amendment analysis is different for individuals subject to
probation. United States v. Herndon, 501 F.3d 683, 687 (6th Cir. 2007). Two Supreme Court
cases, Griffin and United States v. Knights, 534 U.S. 112 (2001), delineate the scope of a
probationer’s rights under the Fourth Amendment.

       In Griffin, a probation officer conducted a warrantless search of the probationer’s home
based on the “reasonable grounds” that the probationer possessed contraband. Griffin, 483 U.S.
at 870–71.     The Supreme Court upheld the search, concluding that the supervision of
probationers constituted a “special need” that justified a comparatively greater intrusion on
individual privacy. Id. at 875. After Griffin, some courts concluded that this “special needs”
exception did not permit a probation officer to act as a “stalking horse” to help the police evade
the Fourth Amendment’s warrant requirement. See, e.g., United States v. Martin, 25 F.3d 293,
296 (6th Cir. 1994). They concluded that probation officers could cooperate with police to
achieve joint objectives, but probation officers could not use their authority to eliminate the
warrant requirement for police investigations. See, e.g., United States v. Harper, 928 F.2d 894,
897 (9th Cir. 1991), overruled by United States v. King, 687 F.3d 1189 (9th Cir. 2012) (per
curiam).

       The Supreme Court subsequently ruled in Knights that the police can search a
probationer’s residence when the probationer is subject to a search provision and the police have
a reasonable suspicion that the probationer is engaging in illegal activity. Knights, 534 U.S. at
121. In Knights, the individual’s probation order contained a search provision that allowed
law-enforcement officers to search his “person, property, place of residence, vehicle, or personal
effects” in the absence of a search warrant, arrest warrant, or reasonable cause. Id. at 114. The
Court held that the search was reasonable under the “totality of the circumstances.” Id. at 118.
But it did not invoke the “special needs” exception discussed in Griffin. Rather, the Court
explained that the probationer had a reduced expectation of privacy and that the government had
a strong interest in monitoring probationers. Id. at 121. Because the police had a reasonable
suspicion that the probationer was engaging in illegal activity and the probationer was subject to
a search provision, the search was deemed constitutional. Id.
 No. 18-5708                         United States v. Ickes                               Page 5


       Several courts have suggested that Knights eliminated the “stalking horse” caveat to the
“special needs” exception. See, e.g., United States v. Williams, 417 F.3d 373, 378 (3d Cir.
2005); United States v. Brown, 346 F.3d 808, 810–12 (8th Cir. 2003); United States v. Stokes,
292 F.3d 964, 967–68 (9th Cir. 2002). Other courts have rejected the “stalking horse” caveat on
different grounds. See, e.g., United States v. Reyes, 283 F.3d 446, 463–65 (2d Cir. 2002)
(concluding that probation officers were not acting as “stalking horses” for unrelated
law-enforcement investigations because “the objectives and duties of probation officers and law
enforcement personnel are unavoidably parallel and are frequently intertwined”). And this court,
citing Knights, has concluded that a police officer’s warrantless search of a probationer’s
computer and external hard drive was constitutional because the probationer was subject to a
search provision and the search was supported by reasonable suspicion that the probationer had
violated a condition of his probation. Herndon, 501 F.3d at 688–92. In addition, this court held
in United States v. Sweeney, 891 F.3d 232 (6th Cir. 2018), that the “stalking horse” caveat does
not apply when a parolee is subject to a search provision and the search is reasonable under the
totality of the circumstances.   Id. at 237.     We note, however, that “parolees have fewer
expectations of privacy than probationers” and the Fourth Amendment analysis is not the same
for these two groups. See Samson v. California, 547 U.S. 843, 850 (2006); see also United
States v. King, 687 F.3d 1189 (9th Cir. 2012).

       All this being said, we conclude that the “stalking horse” caveat, if it survives Knights at
all, does not apply when a probationer is subject to a valid search provision and law-enforcement
officers have a reasonable suspicion that the probationer is engaging in illegal activity. In this
case, Ickes was subject to state-ordered probation that included a search provision and the
law-enforcement officers had a reasonable suspicion that Ickes was conspiring to distribute
methamphetamine. For the duration of Ickes’s probation, he had diminished privacy interests
and the government had a comparatively substantial interest in monitoring Ickes’s activities, so
the police needed no more than a reasonable suspicion to search his residence and vehicle. See
Knights, 534 U.S. at 119–21; Herndon, 501 F.3d at 691.
 No. 18-5708                          United States v. Ickes                               Page 6


       2. Post-arrest searches

       This brings us to Ickes’s second argument—that federal officials cannot conduct a
warrantless search of a probationer’s residence and vehicle after the probationer has been
arrested. But he cites no authority (and we have found none) that supports his argument. In the
analogous situation of a search provision in a parole agreement, several of our sister circuits have
concluded that an arrest does not immediately terminate the right of law-enforcement officers to
conduct a warrantless search. See e.g., United States v. Trujillo, 404 F.3d 1238, 1242–44 (10th
Cir. 2005) (holding that the police did not violate the Fourth Amendment by conducting a
warrantless post-arrest search of the parolee’s residence on the same day as his arrest); United
States v. Jones, 152 F.3d 680, 685–86 (7th Cir. 1998) (“[W]e do not believe that the State’s
special supervisory need is diminished when a parolee is in its custody, or that the parolee enjoys
a heightened expectation of privacy in his home due to his custodial status.”); United States v.
Hill, 967 F.2d 902, 910 (3d Cir. 1992) (concluding that a warrantless search of a parolee’s
business one day after his arrest and incarceration did not violate the Fourth Amendment).

       On this issue, we see no reason to distinguish between a parolee and a probationer. The
government maintains an interest in supervising both and in protecting society from illegal
activity. This court, moreover, has previously upheld a probation officer’s post-arrest search of a
probationer’s residence in the case of United States v. Martin, 25 F.3d 293 (6th Cir. 1994), even
though the probationer in that case did not argue that her arrest affected the search’s
constitutionality. Id. at 296. We now expressly conclude that a probationer’s arrest does not
immediately terminate the ability of law-enforcement officers to conduct an otherwise
constitutional search.     The law-enforcement officers therefore did not violate Ickes’s
constitutional rights by searching his residence and vehicle after arresting him.

C. Evidentiary hearing

       We finally reach Ickes’s argument that the district court erred by not holding an
evidentiary hearing on his motion to suppress. He does not dispute, however, any of the facts
relating to the search. Because Ickes’s argument is “entirely legal in nature,” an evidentiary
hearing was unnecessary. See United States v. Abboud, 438 F.3d 554, 577 (6th Cir. 2006).
 No. 18-5708                         United States v. Ickes                             Page 7


And, as discussed in the prior sections, clear precedent establishes that the search of Ickes’s
residence and vehicle was legally proper. We therefore find no error in the court’s decision to
forgo an evidentiary hearing.

                                     III. CONCLUSION

       For all of the reasons set forth above, we AFFIRM the judgment of the district court.